 1                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                                   THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                      CASE NO. 19-01954-MCF
 4   ANA IVETTE MARTINEZ DIAZ                    Chapter 7
     JOSE WILLIAM DOMINGUEZ BOLERIN
 5

 6
     xx-xx-0213
 7   xx-xx-6197
                       Debtor(s)                     FILED & ENTERED ON MAY/21/2021
 8

 9
                                        ORDER AND NOTICE
10
              A hearing is hereby scheduled for June 9, 2021, at 9:00 AM, via Microsoft
11
     Teams.      All parties that wish to appear at the hearing must familiarize
12
     themselves and follow the Procedures for Remote Appearances, found on the
13
     homepage of our Website at https:\\prb.uscourts.gov; to consider the following:
14
              1- TRUSTEE’S NOTICE OF INTENT TO SELL PROPERTY AT PUBLIC SALE PROPERTY
15
     (DOCKET #30);
16
              2- DEBTORS’ OPPOSITION (DOCKET #32).
17
              The Clerk shall give notice to all parties in interest.
18
              IT IS SO ORDERED.
19
              In San Juan, Puerto Rico, this 21 day of May, 2021.
20

21

22

23

24

25

26

27

28

29

30

31

32
